UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-5056


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

VICTOR BARRETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:11-cr-00042-IMK-2)


Submitted:   April 23, 2012                   Decided:   May 10, 2012


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Andrew R. Cogar, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Victor        Barrett   appeals    his     sentence      after   pleading

guilty to conspiracy to distribute cocaine in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(C), 846 (2006).                      On appeal, he

contends   that    the     district   court    erred    in    its    drug   quantity

relevant conduct findings against him.              We affirm.

           We review the district court’s drug quantity findings

for clear error.         United States v. Slade, 631 F.3d 185, 188 (4th

Cir.), cert. denied, 131 S. Ct. 2943 (2011).                      We will reverse

these findings “only if we are left with the definite and firm

conviction that a mistake has been committed.”                    United States v.

Jeffers, 570 F.3d 557, 570 (4th Cir. 2009) (internal quotation

marks and citation omitted).            “Neither the Guidelines nor the

courts   have   required      precise   calculations         of   drug   quantity.”

United States v. Uwaeme, 975 F.2d 1016, 1019 (4th Cir. 1992);

see U.S. Sentencing Guidelines Manual § 2D1.1 cmt. n.12 (2010).

The district court “must only determine that it was more likely

than not that the defendant was responsible for at least the

drug quantity attributed to him.”              United States v. Kiulin, 360
F.3d 456, 461 (4th Cir. 2004).

           We     have    reviewed    the    record    and   conclude       that   the

district court did not clearly err in finding that Barrett was

responsible for at least two kilograms of cocaine.                    Accordingly,

we affirm the district court’s judgment.                 We dispense with oral

                                        2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  3